DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rangelow et al. (US PAT 8,689,359), hereinafter Rangelow.

(Figure 2 of Rangelow is annotated below for the applicant’s convenience)

    PNG
    media_image1.png
    317
    434
    media_image1.png
    Greyscale


With respect to claims 1 and 8, Rangelow discloses a method of approaching a probe to a test sample for testing an electrical property of said test sample (See figure 2 of Rangelow), said method comprising: providing a probe (See the probe shown in figure 2 of Rangelow) having a probe body defining a planar surface (See the surface of [A] in figure 2 of Rangelow) for supporting a first cantilever (See [2] in figure 2 of Rangelow), and a first thermal detector (See [6] in figure 2 of Rangelow), said first cantilever extending (See [2] in figure 2 of Rangelow) from said probe body (See [A] in figure 2 of Rangelow) in a co-planar relationship with respect to said planar surface (See the surface of [A] in figure 2 of Rangelow) between a first proximal end supported by said planar surface (See the end of [2] attached to [A] in figure 2 of Rangelow) and a first distal end opposite to said first proximal end (See the end of [2] furthest from [A] in figure 2 of Rangelow), said first cantilever having a cantilever surface supporting a first contact probe (See [3] in figure 2 of Rangelow), said first thermal detector (See [6] in figure 2 of Rangelow) extending from said probe body in a co-planar relationship with respect to said planar surface between a second proximal end supported by said planar surface (See the arrangement of [6] in figure 1a of Rangelow), and a second distal end opposite said second proximal end (See the end opposite [3] in figure 1a of Rangelow), said first thermal detector having a detector surface (See [1] in figure 1a of Rangelow) supporting an electrical conductor with a temperature dependent electrical resistance (See [5] in figure 1a of Rangelow), said method further comprising: establishing a temperature difference between said electrical conductor and said test sample (See claim 11 of Rangelow), injecting an electric current in said electrical conductor (See claim 11 of Rangelow), providing an electronic circuit (See claim 11 of Rangelow), connecting said electronic circuit to said electrical conductor (See claim 11 of Rangelow), measuring said temperature dependent electrical resistance by means of said electronic circuit while moving said probe towards said test sample (See Col. 3, lines 7-17 in view of claim 11 of Rangelow), and stopping said probe when said temperature dependent electrical resistance reaches a first threshold value representing the occurrence of said contact probe being in proximity or contacting said test sample (See the orientation of the measuring tip disclosed in the abstract of Rangelow).
With respect to claim 2, Rangelow discloses the method according to claim 1, said probe having a second cantilever extending from said probe body in a co-planar relationship with respect to said planar surface (See the plurality of cantilevers disclosed in the abstract of Rangelow).
With respect to claim 3, Rangelow discloses the method according to claim 1, comprising measuring said temperature dependent electrical resistance by measuring a voltage drop across said temperature dependent electrical resistance (See Col. 4, lines 45-50 of Rangelow).
With respect to claim 5, Rangelow discloses the method according to claim 1, said first thermal detector defining a loop with respect to said probe body (See [6] in figure 1a of Rangelow).
With respect to claim 6, Rangelow discloses the method according to claim 1, comprising providing a heater or a cooler for establishing said temperature difference between said electrical conductor and said test sample (See the AC+DC heater disclosed in figure 4 of Rangelow).
With respect to claim 7, Rangelow discloses the method according to claim 1, said electric current having an amplitude such that said electrical conductor is heated to a temperature above room temperature (See claim 11 of Rangelow).
With respect to claim 9, Rangelow discloses a method of normalizing a measurement of a thermal detector measuring a proximity between said thermal detector and a test sample (See figure 2 of Rangelow), said method comprising: providing a probe (See the probe shown in figure 2 of Rangelow) having a probe body defining a planar surface (See the surface of [A] in figure 2 of Rangelow) for supporting a thermal detector (See [6] in figure 2 of Rangelow), said thermal detector (See [6] in figure 2 of Rangelow) extending from said probe body in a co-planar relationship with respect to said planar surface between a proximal end supported by said planar surface (See the arrangement of [6] in figure 1a of Rangelow), and a distal end opposite said proximal end (See the end opposite [3] in figure 1a of Rangelow), said thermal detector defining a detector geometry with a first geometric dimension (See the geometry of [6] in figure 2 of Rangelow), and having a detector surface (See [1] in figure 1a of Rangelow) supporting an electrical conductor (See [5] in figure 1a of Rangelow) with a temperature dependent electrical resistance (See [5] in figure 1a of Rangelow), said method further comprising: injecting a current in said electrical conductor (See claim 11 of Rangelow), providing an electronic circuit (See claim 11 of Rangelow), connecting said electronic circuit to said electrical conductor (See claim 11 of Rangelow) and measuring said electrical resistance by means of said electrical circuit for providing an output (See Col. 3, lines 7-17 in view of claim 11 of Rangelow), and performing a mathematical normalization of said output by said first geometric dimension such that said output being normalized with respect to said detector geometry (See the geometrical orientation of the measuring tip disclosed in the abstract of Rangelow).
With respect to claim 10, Rangelow discloses the method according to claim 9, comprising representing said first geometric dimension by a measure of said temperature dependent electrical resistance at room temperature (See the geometrical orientation of the measuring tip disclosed in the abstract of Rangelow).
With respect to claim 11, Rangelow discloses the method according to claim 9, said detector geometry having a second geometric dimension, and said method further comprising performing said mathematical normalization by said second geometric dimension (See the geometrical orientation of the measuring tip disclosed in the abstract of Rangelow).
With respect to claim 12, Rangelow discloses the method according to claim 11, comprising representing said second geometric dimension by a measure of the difference between said temperature dependent electrical resistance at room temperature and said temperature dependent electrical resistance at a temperature above room temperature (See Col. 4, lines 45-50 of Rangelow).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

With respect to claim 4, the prior art of record neither shows nor suggests the combination of method steps including said probe having a second thermal detector extending from said probe body in a co-planar relationship with respect to said planar surface.

Claims 13-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

With respect to claim 13, the prior art of record neither shows nor suggests the combination of method steps of providing a probe having a probe body defining a planar surface for supporting a thermal detector, said thermal detector extending from said probe body in a co-planar relationship with respect to said planar surface between a proximal end supported by said planar surface, and a distal end opposite said proximal end, said thermal detector defining a detector geometry with a first geometric dimension, and having a detector surface supporting an electrical conductor with a temperature dependent electrical resistance, said method further comprising: establishing a temperature difference between said electrical conductor and said test sample, injecting an alternating current with a first frequency in said electrical conductor, providing an electronic circuit, connecting said electrical circuit to said electrical conductor, measuring said electrical resistance by means of said electronic circuit and providing an output while moving said probe towards said test sample, providing a filter with a cut off frequency lower than a second harmonic of said first frequency, filtering said output by means of said high pass filter, and providing a filtered signal, and using said filtered signal as a measure for the proximity between said thermal detector and said test sample.
Claims 14 and 15 depend from allowed claim 13 and are therefore also allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAT 8,719,960 discloses a temperature-dependent nanoscale contact potential measurement technique and device.
US PUB 2014/0047585 discloses a scanning probe microscopy cantilever comprising an electromagnetic sensor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858